Citation Nr: 0633069	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
chronic low back strain.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for post-
traumatic arthritis of the right ankle.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for chronic left 
ankle strain.

4.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for chronic 
sinusitis.

5.  Entitlement to service connection for a right leg 
disorder.

6.  Entitlement to service connection for a left leg 
disorder.

7.  Entitlement to service connection for a left wrist 
disorder.

8.  Entitlement to service connection for residuals of a 
fracture of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1982 to July 1985.

This appeal is from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
named above.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in August 2006.  A 
transcript is of record.  In his testimony he raised a claim 
for service connection for residuals of an injury of the 
right shoulder, and sought to reopen a claim of entitlement 
to service connection for a right wrist disorder.  He also 
testified about headaches which he related to his service-
connected sinusitis, and also referred to them as migraine 
headaches.  His testimony raises questions of entitlement to 
secondary service connection for migraine headaches, as 
distinguished from whether symptoms of the service-connected 
sinusitis are ratable separately from sinusitis.  These 
matters are referred to the RO for appropriate action. 

The issues of entitlement to a higher initial rating for 
chronic low back strain, post-traumatic arthritis of the 
right ankle, chronic left ankle strain, and chronic sinusitis 
are addressed in the Remand portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the veteran.


FINDINGS OF FACT

1.  The veteran withdrew his appeals for service connection 
for a left wrist disorder and for residuals of a fracture of 
the left forearm on the record at a hearing before the 
undersigned Veterans Law Judge on August 11, 2006.

2.  The veteran does not currently have a disability of 
either leg.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of an appeal 
of the denial of service connection for a left wrist disorder 
and for residuals of a left forearm fracture are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The veteran did not incur or suffer aggravation of a 
right or of a left leg disability in service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

Development of this case has apparently suffered some 
miscommunication as to the veteran's intended claims.  His 
original application for disability compensation (on VA Form 
21-526) listed, in pertinent part, claims for a disability of 
the wrist, without identifying which wrist, and for residuals 
of a left forearm fracture.  The RO adjudicated entitlement 
to service connection as to both wrists and as to the left 
forearm.  The RO's notice letter accurately identified the 
claims adjudicated.  The veteran's November 2004 notice of 
disagreement (NOD) identified his disagreement, in pertinent 
part, with adjudication of the left wrist and left forearm 
claims.  The July 2005 statement of the case (SOC) listed the 
issues correctly as adjudicated.  The veteran's September 
2005 substantive appeal perfected the instant appeal as to 
all issues listed in the NOD and SOC, except for one which he 
excluded explicitly.

At his August 2006 hearing, the veteran, his representative, 
and the undersigned discussed the issues on appeal in detail, 
and the veteran disavowed the issues of entitlement to 
service connection for a left wrist disorder and for 
residuals of a fracture of the left forearm, asserting that 
his intent had been to claim entitlement to service 
connection for the right wrist and for the right forearm.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  The appellant may 
withdraw an appeal in a hearing on the record.  38 C.F.R. 
§ 20.204 (2006).

In this case the veteran, in consultation with his 
representative, clearly indicated his intent not to go 
forward with appellate review of claims he asserted he had 
not made or had made erroneously by mis-stating left for 
right.  The discussion on the record, under oath, meets the 
regulatory requirement for withdrawal of an appeal at a 
hearing.

Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for a left wrist condition or the issue of 
entitlement to service connection for residuals of a fracture 
of the left forearm.  They musttherefore be dismissed.

II.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants in 
prosecuting their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for an increased disability rating for 
right and left leg disorders in November 2003.  A subsequent 
VA letter that month afforded the veteran all aspects of 
notice mandated by law and regulation, except notice of the 
potential rating and effective date elements of his claim.  
See Dingess v. Nicholson, 19Vet. App. 473 (2006).  In light 
of the outcome in this case, the question as to whether lack 
of notice of the rating and effective date elements of his 
claim has inhibited his participation in prosecuting his 
claim or otherwise prejudiced his case is moot.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  VA has discharged 
all elements of its notice requirements under 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Any defects in the timing 
or language of VA implementation of its notice duties have 
been harmless to the veteran's claim.  See Conway v. 
Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has obtained all information and evidence of which it had 
notice and authority to obtain, except for records from the 
Social Security Administration (SSA) and a State Workers' 
Compensation agency.  At the hearing in August 2006, the 
veteran, his representative, and the undersigned discussed 
the potential relevance of these records to the claims at 
issue.  The veteran stated that SSA had granted him 
disability benefits based upon workers' compensation medical 
records in a claim which arose from a right knee injury at 
work.  The sense of the discussion was that the SSA and 
workers' compensation records are irrelevant to the instant 
appeal.

The veteran has not authorized VA to obtain evidence from any 
private source.  After discussion at the hearing of possible 
private sources of evidence, the undersigned agreed to hold 
the record open for 60 days, which the appellant and his 
representative acknowledged would be sufficient time to 
obtain any evidence the appellant wished to submit.  No 
evidence or request for VA assistance to obtain evidence has 
been forthcoming.

VA had previously examined the veteran in March 2004, and 
there is no indication that an additional medical opinion is 
needed to decide the claim.  There has been no failure to 
obtain evidence of which VA must notify the veteran.  In 
summary, VA has discharged its duty to assist the veteran to 
obtain evidence to substantiate his claim under the VCAA.

III.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Generally, to prove service connection, a 
claimant must submit (1) medical evidence 
of a current disability, (2) medical 
evidence, or in certain circumstances lay 
testimony, of in-service incurrence or 
aggravation of an injury or disease, and 
(3) medical evidence of a nexus between 
the current disability and the in-service 
disease or injury.

Pond v. West, 12 Vet. App. 341, 346 (1999).

Regarding the scope of the veteran's claim for service 
connection for some type of disorder of the legs, he has 
nowhere identified the current signs and symptoms of the 
condition or conditions.  He testified in August 2006 that he 
had shin splints in service and that he broke [transcript 
annotated "inaudible"]; he reported injuring his legs, but 
not the nature of the injury.  He related having cellulitis 
of the left leg, and he testified about his ankles and feet.  
The veteran is now service connected for disabilities of the 
ankles.  He has not filed a claim for compensation for the 
feet other than a denied and unappealed claim for frostbite 
of the toes.  He has not filed a claim for compensation for 
disability of either knee or thigh.  In this context, this 
decision construes the veteran's claim to pertain to the 
lower legs, distal to the knee and proximal to the ankle.

The veteran's service medical records (SMRs) show no defect 
of either leg on entrance other than a right knee injury in 
high school, which, as noted above, is outside the scope of 
the veteran's claim.  The veteran's legs were sound on 
entrance into service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  The SMRs note multiple 
complaints of shin splints and other ankle and lower leg pain 
resulting from running, marching, or other strenuous 
activity.  All diagnoses were of foot and ankle problems, 
including twisting and sprains of one or the other ankle.  

No orthopedic pathology arising in either leg, as 
distinguished from the foot or ankle, is identified in the 
SMRs.  No chronic condition of either leg is shown in the 
service medical records.  The veteran had an episode of 
cellulitis of the left lower leg in October 1982, which was 
treated with antibiotics for about a week.  The last notation 
about that shows the condition resolving.  There was no 
further mention in service of cellulitis of the left leg.  In 
February 1985 the veteran banged his right shin against a 
truck grill, sustaining a bruise with some discoloration and 
swelling.  The X-ray study found no bony abnormality.  The 
veteran testified that both legs were casted at one time or 
another in service.  The only documented instance of casting 
was in July 1983, when he was given a short-leg walking cast 
to immobilize a severely sprained right ankle.  On 
separation, the veteran reported a history of leg cramps.  
The physical examination found minimal fallen arches; foot 
pain was the only identified defect.  The clinical evaluation 
was negative for any pathology of either leg.

The VA compensation examination report of March 2004, and X-
ray studies taken in conjunction with that examination, found 
no impairment of either leg or residual in either leg of any 
disorder in service.  


There is no service medical record of a fracture of a leg in 
service.  The March 2004 VA examiner reported that the SMRs 
showed a fracture of the right leg.  This was a patent error 
in two regards:  A service medical record in the veteran's 
claims file did show a fracture of the left leg, but that 
document belongs to another service member and was mis-filed 
among the veteran's SMRs.  The Board has removed the 
erroneously filed report and directed it to the correct 
veteran's claims file  The mis-filing has not prejudiced the 
veteran's case, because it has not elicited an erroneous 
factual conclusion to the veteran's detriment.

VA outpatient records of February to November 2003 include 
the veteran's complaints of pain when walking, which are 
clearly attributable to left knee pain.  There is no 
complaint, treatment, or diagnosis for any condition of 
either.

In summary, the veteran has filed a claim for disability 
compensation for a disability or disabilities which he does 
not have.  Entitlement to VA disability compensation requires 
the existence of a current disability.  Gilpin v. West, 155 
F. 3d 1353, 1356 (Fed. Cir. 1998) (service connection based 
on wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).  In the absence of evidence of a current 
disability, a diagnosis of a disorder of either leg in 
service would be insufficient to establish service 
connection, and any question as to whether there is 
continuity of symptomatology between a current disorder and a 
condition noted in service is therefore a moot point.  See 
38 C.F.R. § 3.303(b) (2006).  The veteran's claims for 
service connection for right and left foot conditions must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeals from denial of service connection for a left 
wrist disorder and from denial of service connection for 
residuals of a fracture of the left arm are dismissed.

Service connection for a right leg disorder and service 
connection for a left leg disorder is denied.

REMAND

The veteran testified at his Travel Board hearing that his 
service-connected back, right ankle, left ankle, and 
sinusitis disorders have all worsened since his February and 
March 2004 VA compensation examinations.  He also reported 
ongoing VA outpatient treatment for his several disabilities.  
He requested that the Board obtain VA outpatient records 
post-dating the most recent in the claims file, to 
corroborate the worsening of his disabilities.

The claims at issue are on appeal from the initial disability 
rating of each disability.  The initial ratings are subject 
to staging, consistent with changes in each disability during 
the pendency of each claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Current evidence and a contemporaneous 
examination are necessary to correctly evaluate the severity 
of each condition and to stage the rating if warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA outpatient 
treatment of the veteran's back, right 
ankle, left ankle, and sinusitis from 
November 2003 to the present.  Associate 
any information obtained with the claims 
file.

2.  Schedule the veteran for VA 
examinations of his back, right ankle, 
left ankle, and sinuses to determine the 
current severity of the disability of each 
part.  Provide the examiner with the 
claims file.  Each examiner should obtain 
X-ray studies or any other studies or 
tests necessary to provide an informed 
diagnosis and opinion about the current 
severity of the veteran's back, right 
ankle, left ankle, and sinusitis 
disabilities.


3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


